Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5, 7-10 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grip US 2016/0313595.
Regarding claim 1, Grip teaches a wearable electronic device (a wrist watch device. See ¶48), comprising: a display (a display active area 425 comprises a portion of the total display area occupied by pixels. See Figs 4A-5, ¶38) having an array of pixels (a matrix of pixels, ¶39) having a peripheral edge (a border 279 and a perimeter 283, ¶31); light-emitting diodes around the peripheral edge (LEDs 445-1 through 445-4 (LEDs 445) are situated on PCB 460 around also situated around TFT glass 430. See ¶46, Fig 5); and a display cover layer (a front window 405, ¶36, Fig 4A) that overlaps the array of pixels (425) and the light-emitting diodes (445-1 to 445-4), wherein the array of pixels and the light-emitting diodes are configured to emit light (the matrix of pixels and the LEDs 445-1 to 445-4 emit light rays 475, ¶41, Fig 4A) through the display cover layer (the window 405, Fig 4A).
Regarding claim 2, Grip teaches the wearable electronic device defined in claim 1 further comprising a housing in which the display and the light-emitting diodes are mounted, wherein the display is an organic light-emitting diode display. (The display 425 and the LEDs 445 are situated in the frame corresponding the housing. The display technology is an OLED display. See ¶33).
Regarding claim 5, Grip teaches the wearable electronic device defined in claim 1 further comprising transparent material interposed between the light-emitting diodes and the display cover layer. (Grip shows the light coupler unit 450 disposed between the LED 445 and the window 405. See Fig 4A).
Regarding claim 7, Grip teaches the wearable electronic device defined in claim 1 further comprising: a layer of opaque material on a surface of the display cover layer overlapping the light-emitting diodes, wherein the layer of opaque material has openings that are configured to allow the light emitted by the light-emitting diodes to pass through the display cover layer. (Front window 405 comprises a transparent layer of display configuration 400 through which a user may see visual elements (e.g., graphics, etc.) that are displayed. In addition to being a clear layer, front window 405 may act as a protective covering. See Grip ¶36 and Fig 4A. The LED 445 emits light from a top of the LED via the window 405. See Grip ¶40 and Fig 4A).
Regarding claim 8, Grip teaches the wearable electronic device defined in claim 1 further comprising: a printed circuit substrate on which the array of pixels (a bonding area 247 connects display FPC 245 to display panel 220. See Grip ¶24 and Fig 4A) and the light-emitting diodes are mounted (a PCB 460 is connected to LED 445. See Grip ¶40, Fig 4A).
Regarding claim 9, Grip teaches the wearable electronic device defined in claim 8 wherein the printed circuit substrate comprises a rigid flex printed circuit that has a rigid printed circuit portion on which the array of pixels is mounted and that has a flexible printed circuit portion extending from the rigid printed circuit portion (a bonding area 247 connects display FPC 245 to display panel 220. See Grip ¶24 and Fig 4A),  wherein the light-emitting diodes are mounted on the flexible printed circuit portion (a PCB 460 is connected to LED 445. See Grip ¶40, Fig 4A. PCB 460 may be a printed circuit board for the display panel or a main printed circuit board for a user device that includes the display panel. Alternatively, PCB 460 may be a flexible printed circuit. See Grip ¶43).
Regarding claim 10, Grip teaches a wristwatch device (¶48), comprising: a housing (455, ¶43, Fig 4A) having sidewalls; a display (a display active area 425 comprises a portion of the total display area occupied by pixels. See Figs 4A-5, ¶38) in the housing (455), wherein the display (430) has a peripheral edge (a border 279 and a perimeter 283, ¶31);  light-emitting components that extend around the display between the peripheral edge and the sidewalls (LEDs 445-1 to 445-4 (LEDs 445) are situated on PCB 460 around also situated around TFT glass 430. See ¶46, Fig 5); and a display cover layer (a window 405, ¶36) overlapping the display (425) and the light emitting components (445-1 to 445-4), wherein the display (430) and the light-emitting components (445) are configured to emit light (475, ¶41) through the display cover layer (405).
Regarding claim 19, Grip teaches a wearable electronic device (see ¶48), comprising: a housing (a frame 455 is a housing, ¶43, Fig 4A) having a rear portion and a sidewall that extends from the rear portion (the frame 455 has multiple sides, ¶32); a display (display active area 425 comprises a portion of the total display area occupied by pixels. See Figs 4A-5, ¶38) comprising an array of pixels (matrix of pixels, ¶39) in the housing (the display 425, the matrix of pixels are situated in the frame 455. See ¶43, Fig 4A); light-emitting components that surround the array of pixels (LEDs 445-1 to 445-4 (LEDs 445) are situated on PCB 460 around also situated around TFT glass 430. See ¶46, Fig 5); a display cover layer (a window 405, ¶36), wherein the array of pixels (the matrix of pixels) and the light-emitting components (455-1 to 455-4) are configured to emit light (475, ¶41) through the display cover layer (405).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Grip as applied to claim 1 above, and further in view of Nishimura et al. US 6,037,612 cited in IDS.
Regarding claim 3, Grip fails to teach the light-emitting diodes are formed from crystalline semiconductor light-emitting diode dies. 
Nishimura teaches crystalline semiconductor light-emitting diode dies. See Nishimura Col. 4, Il. 45-46.
It would have been obvious to one of ordinary skill in the art at the time the invention was made of the claimed invention to modify the crystalline semiconductor light-emitting diode dies disclosed by Nishimura for the LEDs of Grip. The motivation for doing so would improve the better quality of the LEDs including lower energy consumption, longer lifetime, improve physical robustness, smaller size, and faster switching.
Regarding claim 4, Grip teaches LED 445 is directly connected to PCB 460 may be a flexible printed circuit. See Grip ¶43. Grip fails to teach the crystalline semiconductor light-emitting diode dies. Nishimura teaches crystalline semiconductor light-emitting diode dies. See Nishimura Col. 4, Il. 45-46. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made of the claimed invention to modify the crystalline semiconductor light-emitting diode dies disclosed by Nishimura for the LEDs of Grip. The motivation for doing so would improve the better quality of the LEDs including lower energy consumption, longer lifetime, improve physical robustness, smaller size, and faster switching.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Grip as applied to claim 1 above, and further in view of Connor US 2018/0042513.
Regarding claim 6, the transparent material comprises polymer that is configured to diffuse the light emitted by the light-emitting diodes. (Grip teaches the light coupler unit 450 is a light guide interpreted a transparent portion diffuses and directs the light rays 475 from the LED 455 through the coupler unit 450. See ¶40-¶42 and Fig 4A).
Grip fails to teach the transparent material is polymer.
Connor teaches a wearable device having a light guide is transmissive material interpreted a transparent material direct light from LEDs, the transmissive material is polymer. See Connor ¶272, and ¶312.
It would have been obvious to a person having ordinary skill in the art, at the time of the invention was filed, to modify the transmissive material is polymer disclosed by Connor for the light coupler of Grip. The motivation for doing so would measure a person's body hydration can include one or more light guides which direct light energy from a first location, angle, and transmission vector to a second location, angle, and transmission vector.
Claims 11-14, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Grip as applied to claim 10 and 19 above, and further in view of Turgeon et al. US 2018/0156660.
Regarding claim 11, Grip fails to teach the wristwatch device wherein the housing comprises a metal selected from the group consisting of: stainless steel and aluminum.
Turgeon teaches a wearable display computing device having the housing  comprising a metal material such as stainless steel and aluminum. See Turgeon ¶80, ¶91, and Fig 2.  
It would have been obvious to a person having ordinary skill in the art, at the time of the invention was filed, to modify the housing comprising a metal material such as stainless steel and aluminum disclosed by Turgeon for the housing of Grip. The motivation for doing so would provide enhanced electromagnetic shielding that may enhance the integrity and/or reliability of the optical physiological sensor (e.g., heart rate sensor) and the physiological metric data acquisition process/operation. Turgeon ¶91.
Regarding claim 12, Grip teaches the wristwatch device defined in claim 11 wherein the display cover layer comprises a transparent material selected from the group consisting of: glass (the front window 405 is a transparent layer, a clear layer acts as a protective covering, and is implemented as tempered glass. See Grip ¶36).
Regarding claim 13, Grip teaches the wristwatch device defined in claim 12 wherein the display cover layer at least partially overlaps the sidewalls of the housing (see Grip ¶36).
Regarding claim 14, Grip teaches the wristwatch device defined in claim 13 further comprising: a printed circuit substrate, wherein the display comprises an array of pixels that is mounted on the printed circuit substrate (a bonding area 247 connects display FPC 245 to display panel 220, ¶24 and Fig 4A), and wherein the light-emitting components comprise light-emitting diodes are mounted on the printed circuit substrate (a PCB 460 is connected to LED 445, ¶40, Fig 4A).
Regarding claim 16, Grip teaches the wristwatch device defined in claim 13 further comprising: a first printed circuit substrate (a FPC 245, ¶24, Fig 4A) on which an array of pixels of the display is mounted (a bonding area 247 connects display FPC 245 to display panel 220, ¶24 and Fig 4A); and a second printed circuit substrate on which the light-emitting components are mounted (a PCB 460 is connected to LED 445, ¶40, Fig 4A).
Regarding claim 17, Grip as modified by Turgeon teaches the wristwatch device defined in claim 12 further comprising: a health sensor mounted in the housing (Turgeon teaches the heart rate sensor is situated in the housing. Turgeon ¶91).
Regarding claim 18, Grip teaches the wristwatch device defined in claim 12 wherein the sidewall comprises a transparent portion and wherein the light-emitting components are configured to emit the light through the transparent portion of the sidewall. (Grip teaches the light coupler unit 450 interpreted a transparent portion diffuses and directs the light rays 475 from the LED 455 through the coupler unit 450. See ¶40-¶42 and Fig 4A).
Regarding claim 20, Grip as modified by Turgeon teaches the wearable electronic device defined in claim 19 wherein the housing is metal and wherein the light-emitting components extend from an edge of the display to the sidewall of the housing.
(Turgeon teaches the display 230 and LEDs are situated in the housing comprising a metal material. See Turgeon ¶80, ¶91, and Fig 2.    It would have been obvious to a person having ordinary skill in the art, at the time of the invention was filed, to modify the housing comprising a metal material such as stainless steel and aluminum disclosed by Turgeon for the housing of Grip. The motivation for doing so would provide enhanced electromagnetic shielding that may enhance the integrity and/or reliability of the optical physiological sensor (e.g., heart rate sensor) and the physiological metric data acquisition process/operation. Turgeon ¶91).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Grip as applied to claim 10 and 19 above, and further in view of Bhattacharya et al. US 2012/0327654 cited in IDS.
Regarding claim 15, Grip fails to teach a mesh-shaped portion and the light-emitting diodes are mounted on the mesh-shaped portion.
Bhattacharya teaches the light emitting diodes are arranged on a side of the textile layer. See Bhattacharya ¶16, ¶27, and Fig 2. 
It would have been obvious to a person having ordinary skill in the art, at the time of the invention was filed, to modify the housing comprising a metal material such as stainless steel and aluminum disclosed by Bhattacharya for the FPB of Grip. The motivation for doing so would provide an improved light-emitting electronic textile and in particular a light-emitting electronic textile enabling efficient output of light while providing for an improved reliability and life-time of the light-emitting electronic textile. See Bhattacharya ¶6. 
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Kevin Nguyen whose telephone number is 571-272-7697. The Examiner can normally be reached on Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin M Nguyen/Primary Examiner, Art Unit 2628                                                                                                                                                                                                        
             Dated: October 25, 2022